DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 02/06/2022.
 
	Claims 1, 5-9, and 13-17 are amended; claims 4, 12, and 20 are cancelled; and claims 2, 3, 10, 11, 13, 18, and 19 are unchanged; therefore, claims 1-3, 5-11, and 13-19 are pending in the application, of which, claims 1, 9, and 17 are presented in independent form.
 
	In light of the Applicant’s amendments and arguments, the rejections under 35 U.S.C. 101 abstract idea are withdrawn.

Allowance
Claims 1-3, 5-11, and 13-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “a storage configured to store data within a temporary memory structure; and a processor configured to transfer the stored data from the temporary memory structure into a set of files of a log-structured merge-tree, generate a sequence of hashes of a sequence of values stored within a first file of the set of files within the log-structured merge tree, where the sequence of hashes provides proof of a sequential order in which the sequence of values are stored within the respective first file, store the sequences of hashes of the sequence of values of the first file in a second file of the set of files within the log-structured merge tree, and merge the first file and the second file to create a merged file, wherein the processor merges the sequence of hashes of the first file and a second sequence of hashes of a second sequence of values stored within the second file to create the merged file and maintains an order among the first and second sequences of hashes.” (in combination with the other limitations of the independent claims). 
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165